Citation Nr: 1605724	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  06-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a right thumb sprain. 

2.  Entitlement to an initial compensable disability rating for residuals of a chipped sternum.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active military service from February 1975 to September 2004. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the RO in St. Petersburg, Florida, which granted service connection for the disabilities currently on appeal.  The RO assigned noncompensable (0 percent) disability ratings, retroactively effective from October 1, 2004.  The Veteran then perfected timely appeals of the initial disability ratings assigned.

In November 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the June 2012 Supplemental Statement of the Case (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Veteran last was afforded a VA examination to determine the severity of the service-connected residuals of a right thumb sprain and service-connected residuals of a chipped sternum in December 2010.  The December 2010 VA examination is now over five years old.  At the December 2010 examination, the Veteran complained of flare-ups of his sternum and pain in both his right thumb and sternum, but the VA examiner did not express an opinion concerning whether there would be additional functional impairment during such flare-ups and did not express an opinion regarding any additional limitation of motion due to pain following repetitive use of the joint.  The U.S. Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. 
§ 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  As the examiner did not provide such opinions, the examination is inadequate to this extent, as noted by the Veteran's representative in the January 2016 Informal Hearing Presentation (IHP).  The examiner also did not separate out the symptoms attributable to the Veteran's non-service-connected degenerative joint disease of the right thumb and his service-connected residuals of a right thumb sprain.  The examiner stated that the degenerative joint disease of the right thumb was not due to the service-connected disability, but did not provide any rationale for this opinion.  In the January 2016 IHP, the representative requested new VA examinations due to the aforementioned, but also due to the fact that the Veteran reported increased pain in these joints since the last examination in December 2010.  Given the foregoing and the amount of time that has elapsed since the last examination, the Board finds cause for affording the Veteran additional VA examinations.  38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran with a VA examination to determine the current severity of his service-connected residuals of a right thumb sprain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

Finally, the examiner must determine whether the current degenerative joint disease of the right thumb was (i) caused OR (ii) aggravated beyond its natural progress by the service-connected residuals of a right thumb sprain.  If so, the examiner should provide a baseline for the aggravation.  If not, the examiner must, if possible, separate out the symptoms attributable to the service-connected residuals of a right thumb sprain and the non-service-connected degenerative joint disease of the right thumb.  The examiner must provide rationale for this opinion.

2.  Schedule the Veteran with a VA shoulder examination to determine the current severity of his service-connected residuals of a chipped sternum.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

